Citation Nr: 1631565	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-27 350	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for a bilateral leg condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to July 1982, September 1990 to May 1991, and August 1997 to April 1998.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky denying entitlement to service connection for the above listed claims.  Although entitlement to service connection for PTSD was also denied in that decision, that claim was later granted in a September 2011 rating decision issued by the RO in Montgomery, Alabama.  Accordingly, that claim is not before the Board.

With his September 2011 formal appeal the Veteran requested a videoconference hearing before the Board.  A hearing was initially scheduled for December 2013, but the Veteran requested that his hearing date be postponed in November 2013.  Accordingly, another hearing was scheduled for March 2014, and the Veteran was issued notice for this new hearing date in January 2014.  However, the Veteran did not appear for his scheduled hearing.  Accordingly, the Veteran's request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2015).

Finally, this appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

There is no competent and credible evidence that the Veteran currently has a bilateral leg condition, and no evidence of an in service event, occurrence, or injury that caused or aggravated a bilateral leg condition.


CONCLUSION OF LAW

A bilateral leg condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board begins its analysis by addressing whether the Veteran has been accorded appropriate process in pursuit of his claim.  Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA's has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Here, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  Prior to initial adjudication, a February 2010 letter satisfied the duty to notify provisions with regard to service connection.

As for the duty to assist in development of the claim, VA's must also assist the Veteran with the procurement of service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the RO was only able to procure an isolated January 1997 Offutt Air Force Base treatment record for back pain, dated just prior to the Veteran's last period of active duty.  After several attempts to procure the Veteran's service treatment records and notice to the Veteran of this fact, the RO made a formal finding of their unavailability in a March 2010 memorandum.  Additionally, it appears to have collected all post-service treatment records identified by the Veteran.  Accordingly, the RO has complied with its duty to assist with regard to the procurement of relevant outstanding records.

Finally, pursuant to McLendon v. Nicholson, when required to adequately adjudicate a claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  VA must conduct a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See generally id.  

Here, the Veteran was not afforded a VA examination for bilateral leg condition.  However, review of the Veteran's post-service medical records reveals that while he did incur a left ankle fracture in January 2004 and a right ankle fracture in June 2009, he has not been formally diagnosed with a medical condition of the legs, and there is no evidence, lay or otherwise that would establish that he has a bilateral leg condition that is related to service.  Therefore, because there is no evidence the Veteran has had a bilateral leg condition at any time during or even prior to the appeal period that could be related to an event, injury, or disease in service, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i) (2014); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), (citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (explaining that a medical examination conducted to assist claim development could not aid in substantiating a claim if the record reflects no evidence of an in-service event, injury, or disease)).  Accordingly, the Board finds that VA has met its duties to notify and assist the Veteran in adjudication of his claim.
II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  The Board notes that where, as here, the Veteran's service treatment records are confirmed as lost, the Board has a heightened duty to consider the "benefit of the doubt" doctrine.  See generally Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v, Derwinski, 1 Vet. App. 365, 367 (1991).

Part III below, will discuss rules of law specific to service connection claims, and will apply the evidentiary standards above to the Veteran's claim.

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); But see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (explaining that in certain circumstances evidence of a disability prior to the filing of the claim may be considered if it is sufficiently proximate so as to constitute a "current" disability).

As discussed above, in this case there are post-service treatment records that indicate the Veteran fractured his left ankle in January 2004 and his right ankle in June 2009.  The Veteran's January 2004 left ankle is noted to be the result of a motor vehicle accident.  The Veteran's June 2009 left ankle fracture is noted to be the result of twisting his ankle while playing basketball.  There is no indication that the Veteran is experiencing any residuals from these injuries, or that these injuries are permanent in nature.  Moreover, there is no reference to any in-service events or conditions in these treatment records, and the Veteran has not submitted any lay statements that identifying any in-service events or conditions.  The only lay statements that are of record pertain to the Veteran's PTSD, not his bilateral leg condition.  Accordingly, even if there were evidence of a current disability sufficient to meet the first element of service connection, there is no evidence of any in-service event, condition, or occurrence.  Accordingly, even affording the Veteran a heightened benefit of the doubt due to his missing service treatment records, the Board finds entitlement to service connection is not warranted here.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

ORDER

Entitlement to service connection for a bilateral leg condition is denied.



REMAND

Here, the only treatment record dated in close proximity to the Veteran's service is a January 1997 service facility treatment record, a time in which the Veteran was not on active duty, albeit in close proximity to his reentrance into active duty in August 1997.  The X-ray results from that treatment record indicate X-ray results were within normal limits.  The Veteran's post-service treatment records are positive for evidence of back pain or a back condition similarly in July 2003.  This treatment record indicated that the back pain had started three days prior and was not related to a recent injury.

As discussed above, pursuant to McLendon v. Nicholson, when required to adequately adjudicate a claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  VA must conduct a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See generally id.  

Here, because there is a complaint of back pain a few months prior to the Veteran's reentrance into active duty and there is evidence of back pathology a few years after that period of active service, and in light of the absence of service treatment records, the Board finds that a remand of this claim is required so that the Veteran may be provided a VA examination for his back condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding private, service department, and VA medical records of the Veteran's treatment for a back disability since 1997 which are not already of record.  Document all efforts to obtain such records and inform the Veteran of all actions as required by governing legal criteria.

2.  Schedule the Veteran for an examination with an appropriate clinician for his back condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide opinions as to the following:
i. Whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's back condition began during a qualifying period of active service; (2) was aggravated by a qualifying period of service; or (3) is otherwise related to an incident of a qualifying period of active service.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


